Citation Nr: 1713222	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected healed scar due to left wrist ganglion excision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a rating in excess of 10 percent for service-connected healed scar, left wrist ganglion excision. 

The Veteran requested a Board hearing at the RO.  A Board hearing was scheduled for July 2016.  The Veteran failed to report for his scheduled hearing and have no provided any information showing good cause for his failure to appear.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran alleged, and the evidence does not show, that he is unemployable due to the service-connected healed scar disability.  Therefore, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The Veteran has one painful superficial scar located on the left wrist due to ganglion cyst removal, which shows no signs of skin breakdown, inflammation, edema, keloid formation, or causes any additional disabling effects.  






CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for left wrist scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code (DC) 7804-7805 (2016). 

 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the duty to notify was satisfied through a June 2011 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates. 

The Veteran's claims file contains his service treatment records (STRs), VA medical treatment records, the Veteran's lay statements in support of the claim, the Veteran's representative appellate brief, and Social Security Administration (SSA) records.  For the rating period under consideration in this decision, the Veteran was provided VA compensation examination for scars in June 2011.  The Board finds that this VA examination is adequate, because it included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that the Veteran's representative, in a March 2017 Appellate Brief, asserted that the Veteran should be afforded a new VA examination for his scar because the VA examination report was more than 69 months old and may not reflect current symptomatology.  The Veteran's representative cited Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992) in support of this assertion.  However, the Veteran's appeal for a higher evaluation is distinguished from the facts in Proscelle, where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  The Veteran here does not assert that his symptoms due to his scar worsened since the most recent VA examination.  Rather, on his VA Form 9, he asserted that he disagreed with the current rating for the period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record does not suggest that the scar has worsened since the most recent VA examination.  The VA treatment records show no treatment for the scar since the VA examination.   

As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

Claim for a Higher Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 


Analysis

The Veteran's post-operative left wrist scar is currently rated as 10 percent under DC 7804.  38 C.F.R. § 4.118. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

In June 2011, VA afforded the Veteran a compensation examination of the left wrist scar.  During the examination, the Veteran stated that the scar "swells up and hurts so bad," which prevents him from sleeping.  He further indicated that he did not seek any medical help in relation to his scar and that instead he wore a splint on his left hand.  The examiner noted that although the Veteran was seeing a hand clinic for left wrist pain, it was due to arthritis and possible carpal tunnel syndrome, but did not mention any problems with the scar.  On evaluation, it was noted that the scar measured 0.5 cm x 4.5 cm, was painful and superficial, and had no signs of skin breakdown, inflammation, edema, or keloid formation.  There was tenderness over the Veteran's carpal tunnel, which the examiner indicated was not under the scar site.  The examiner did not observe any disabling effects due to the scar other than pain. 

On review of all evidence, the Veteran has one scar on his left wrist that is painful, superficial, but stable, and has no signs of skin breakdown, no inflammation, no edema, no keloid formation, and does not cause any other disabling effects.  A rating higher than the currently assigned 10 percent rating under DC 7804 is not warranted because a 10 percent rating is the maximum rating available for one or two painful scars under DC 7804.  Because there is no evidence of three or more painful or unstable scars, a higher rating under DC 7804 is not warranted.

The Board also considered the application of DC 7805 which states that any disabling effects of a scar that is not covered by application of DCs 7800 through 7804 are to be evaluated under the proper diagnostic code.  38 C.F.R. § 4.118 (2016).  Here, the medical evidence of record does not indicate that the Veteran experiences from any additional symptoms that are not already contemplated under the current 10 percent rating.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected healed scar disability.  Comparing his disability level to the applicable criteria, the Board finds that the degree of the disability at issue is encompassed by the rating schedule.  The one healed scar on his left wrist is primarily productive of pain, with no other disabling effects.  This disability does not present an exceptional disability picture, such that application of the rating schedule, which is designed to account for average industrial impairment and is the bedrock of evaluating disabilities in the VA benefits system, is not appropriate.  For these reasons, referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Therefore, the rule regarding benefit of reasonable doubt does not apply in this case, because the preponderance of evidence is against granting the claim.
    
ORDER

Entitlement to a rating in excess of 10 percent for service-connected healed scar due to left wrist ganglion excision is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


